Citation Nr: 1417178	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-47 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran was afforded a hearing in October 2012 before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding is of record.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of this appeal. The Veteran has not been provided with a relevant VA examination with regard to the disability on appeal. The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  Specifically, he has testified, and is competent to report, that while in service a military transport vehicle struck his vehicle which led to an injury to his left hip and that he has experienced left hip pain since separation from service.  [Indeed, previously at a December 2006 VA outpatient treatment session, the Veteran described continued left hip pain since service.  This treatment session predates the Veteran's March 2008 application for benefits.]  Additionally, an April 2008 VA treatment note indicates that the Veteran has soft tissue calcification around his hip joint.  The Board finds that the low threshold of the third element of McLendon is met in this case, as the Veteran's statements about continual pain since service illustrate a possible connection between the event he described in service and his current left hip diagnosis.  Thus, the Board finds that the Veteran should be afforded a VA examination to identify his left hip disability and to determine nature and etiology of any such disorder.

Furthermore, there appear to be outstanding VA treatment records from the Northampton VA facility.  Specifically, the Veteran testified that he sought treatment for his left hip at a Northampton VA facility in the early 1990's following his separation in 1987.  He also stated in his application for VA benefits that he received care at a West Haven, Connecticut VA facility.  These treatment records are not part of the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  On remand, therefore, an attempt should be made to obtain any such available records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any records of left hip treatment that the Veteran may have received from the Northampton VA facility from 1990 to present and from the West Haven Campus VA medical facility from 2006 to 2007.  If the RO/AMC cannot obtain the records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left hip disability that he may have.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his left hip disability and continuity of symptoms since that time.  After considering the pertinent information in the record in its entirety, the VA examiner should identify any left hip disability.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any left hip disability that the Veteran may have is consistent with the conceded in-service injury to his left hip.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding the in-service injury does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a left hip disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


